DETAILED ACTION
This action is in response to the Application filed on 07/08/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/14/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --SINGLE INDUCTOR MULTIPLE OUTPUT SWITCHING CONVERTER AND METHOD TO CONTROL THE SAME--.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub. No. 2013/0162228; (hereinafter Menegoli).

Regarding claim 1, Menegoli [e.g. Fig. 4] discloses a first circuit, comprising: at least one pair of output nodes [e.g. Out1 and Out2], the pair of output nodes comprising a first output node [e.g. Out1] and a second output node [e.g. Out2] with an inductor [e.g. L1] arranged intermediate therebetween; current drive circuitry comprising a first switch [e.g. M1] and a second switch [e.g. M2] coupled to opposed ends of the inductor [e.g. Fig. 3; I(L1)], the first switch and the second switch switchable between a non-conductive state [e.g. OFF] and a conductive state [e.g. ON] to control current flow through the inductor and produce a first output voltage at the first output node [e.g. Fig. 5; out1/V] and a second output voltage at the second output node [e.g. Fig. 5; out2/V]; current sensing circuitry [e.g. 17, 26, 9] sensitive to a current intensity through the inductor [e.g. claim 2 recites “a current sense circuit to generate a signal responsive to the current in said single inductor”] and configured to compare [e.g. 9 ] the current intensity sensed [e.g. via feedback network, paragraph 042 recites “a single feedback network 26 that combines the information of both output voltages in addition to the instantaneous inductor current”] with at least one reference value [e.g. Reference voltage 19]; and switching control circuitry [e.g. 8, 10, 12] coupled with the first switch and the second switch, with the first output node and the second output node, and with the current sensing circuitry, wherein the switching control circuitry comprises a timer circuit [e.g. 10] configured to produce a timing signal with a timing frequency [e.g. output signal of 10 to ramp generator 11], and wherein the switching control circuitry is configured to: control a switching frequency of the first switch and the second switch between the non-conductive state and the conductive state as a function of the first output voltage at the first output node, the second output voltage at the second output node, and a result of comparing the current intensity sensed with the at least one reference value [e.g., paragraph 043 with respect to Fig. 4 recites “In fact this approach combines all the advantages of the embodiment of FIG. 2, (like the fact that it can operate at very high fixed frequency, or that the output power devices can operate at a maximum set frequency, or that the cross regulation is minimized)”]; and process the timing signal and produce the at least one reference value [e.g. Reference value 19] as a function of the timing signal [e.g. at ramp generator 11] from the timer circuit targeting maintaining a constant value for the switching frequency [e.g. abstract recites “operating the converter at constant switching frequency allowing high frequency operation, maintaining stability in all conditions with minimum cross regulation between the outputs independently on the levels of load present at the outputs]”.

Regarding claim 3, Menegoli [e.g. Fig. 4] discloses wherein: the switching control circuitry comprises processing circuitry configured to process the timing signal digitally [e.g. see oscillator signal being digital (high value and low value)]; and the first circuit comprises digital-to-analog converter circuitry [e.g. ramp generator 11 and reference voltage 19 (by summing)] to supply to the current sensing circuitry the at least one reference value converted to analog [e.g. at input of 9].

Regarding claim 8, Menegoli [e.g. Fig. 4] discloses wherein the switching control circuitry is configured to: produce as a function of the timing signal from the timer circuit a first reference value [e.g. higher value of the ramp signal 11 summed to 19] and a second reference value [e.g. lower value of the ramp signal 11 summed to 19] for comparison with the current intensity sensed in the inductor [e.g. 29]; and control the switching frequency of the first switch and the second switch between the non-conductive state and the conductive state as a function of the first output voltage at the first output node [e.g. Out1 at feedback network], the second output voltage at the second output node [e.g. Out2 at feedback network] and the result of comparing the current intensity sensed with the first reference value and the second reference value [e.g. output of comparator 9].

Regarding claim 11, Menegoli [e.g. Fig. 4] discloses a device, comprising: a first circuit, comprising: at least one pair of output nodes [e.g. Out1 and Out2], the pair of output nodes comprising a first output node [e.g. Out1] and a second output node [e.g. Out2] with an inductor [e.g. L1] arranged intermediate therebetween; current drive circuitry comprising a first switch [e.g. M1] and a second switch [e.g. M2] coupled to opposed ends of the inductor, the first switch and the second switch switchable between a non-conductive state [e.g. OFF] and a conductive state [e.g. ON] to control current flow through the inductor and produce a first output voltage at the first output node [e.g. Fig. 5; out1/V] and a second output voltage at the second output node [e.g. Fig. 5; out2/V]; current sensing circuitry [e.g. 17] sensitive to a current intensity through the inductor [e.g. claim 2 recites “a current sense circuit to generate a signal responsive to the current in said single inductor”] and configured to compare [e.g. 9 ] the current intensity sensed [e.g. via feedback network, paragraph 042 recites “a single feedback network 26 that combines the information of both output voltages in addition to the instantaneous inductor current”] with at least one reference value [e.g. Reference voltage 19]; and switching control circuitry [e.g. 8, 10, 12] coupled with the first switch and the second switch, with the first output node and the second output node, and with the current sensing circuitry, wherein the switching control circuitry comprises a timer circuit [e.g. 10] configured to produce a timing signal with a timing frequency [e.g. output signal of 10 to ramp generator 11], and wherein the switching control circuitry is configured to: control a switching frequency of the first switch and the second switch between the non-conductive state and the conductive state as a function of the first output voltage at the first output node, the second output voltage at the second output node, and a result of comparing the current intensity sensed with the at least one reference value [e.g., paragraph 043 with respect to Fig. 4 recites “In fact this approach combines all the advantages of the embodiment of FIG. 2, (like the fact that it can operate at very high fixed frequency, or that the output power devices can operate at a maximum set frequency, or that the cross regulation is minimized)”]; and process the timing signal and produce the at least one reference value [e.g. Reference value 19] as a function of the timing signal from the timer circuit [e.g. at ramp generator 11] targeting maintaining a constant value for the switching frequency [e.g. abstract recites “operating the converter at constant switching frequency allowing high frequency operation, maintaining stability in all conditions with minimum cross regulation between the outputs independently on the levels of load present at the outputs]; and at least one pair of electrical loads coupled to the first output node and to the second output node [e.g. loads at Out1 and Out2, paragraph 044], respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 4 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Menegoli in view of US Patent No. 6,603,361; (hereinafter Carobolante).

Regarding claim 2, Menegoli fails to disclose wherein the timer circuit comprises a programmable timer circuit configured to produce the timing signal with a selectively variable timing frequency.
	Carobolante [e.g. Figs. 1 - 2] teaches wherein the timer circuit [e.g. 14] comprises a programmable timer circuit configured to produce the timing signal [e.g. output signal of 14, shown in Fig. 2 as 28] with a selectively variable timing frequency [e.g. Fig. 2; col. 4, lines 19 – 39, col. 6, line 59 - 63].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Menegoli by wherein the timer circuit comprises a programmable timer circuit configured to produce the timing signal with a selectively variable timing frequency as taught by Carobolante in order of being able to provide clock accuracy at power down, col. 1, lines 9 - 11.

Regarding claim 4, Menegoli fails to disclose wherein the switching control circuitry is configured to produce the at least one reference value via frequency-locked-loop processing of the timing signal from the timer circuit.
Carobolante [e.g. Figs. 1 - 2] teaches wherein the switching control circuitry [e.g. 10] is configured to produce the at least one reference value [e.g. output of 14] via frequency-locked-loop processing of the timing signal from the timer circuit [e.g. output of 12].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Menegoli by wherein the switching control circuitry is configured to produce the at least one reference value via frequency-locked-loop processing of the timing signal from the timer circuit as taught by Carobolante in order of being able to provide clock accuracy at power down, col. 1, lines 9 - 11.

Regarding claim 12, Menegoli fails to disclose wherein the switching control circuitry is configured to produce the at least one reference value via frequency-locked-loop processing of the timing signal from the timer circuit.
Carobolante [e.g. Figs. 1 - 2] teaches wherein the switching control circuitry [e.g. 10] is configured to produce the at least one reference value [e.g. output of 14] via frequency-locked-loop processing of the timing signal from the timer circuit [e.g. output of 12].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Menegoli by wherein the switching control circuitry is configured to produce the at least one reference value via frequency-locked-loop processing of the timing signal from the timer circuit as taught by Carobolante in order of being able to provide clock accuracy at power down, col. 1, lines 9 - 11.

Claim(s) 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Menegoli in view of US Pub. No. 2020/0403511; (hereinafter Hashiguchi).

Regarding claim 16, Menegoli [e.g. Fig. 4] discloses  a method of operating a first circuit comprising at least one pair of output nodes [e.g. Out1 and Out2], the pair of output nodes comprising a first output node [e.g. Out1] and a second output node [e.g. Out2] with an inductor [e.g. L1] arranged intermediate therebetween, current drive circuitry comprising a first switch [e.g. M1] and a second switch [e.g. M2] coupled to opposed ends of the inductor, current sensing circuitry [e.g. 17], and switching control circuitry [e.g. 8, 10, 12] coupled with the first switch and the second switch, with the first output node and the second output node, and with the current sensing circuitry, and comprising a timer circuit [e.g. 10], the method comprising: producing, by the timer circuit, a timing signal with a timing frequency [e.g. output signal of 10 to ramp generator 11]; sensing, by the current sensing circuitry, a current intensity through the inductor [e.g. claim 2 recites “a current sense circuit to generate a signal responsive to the current in said single inductor”]; comparing, by the current sensing circuitry, the sensed current intensity [e.g. via feedback network, paragraph 042 recites “a single feedback network 26 that combines the information of both output voltages in addition to the instantaneous inductor current”] with at least one reference value [e.g. Reference voltage 19]; controlling, by the switching control circuitry, a switching frequency of the first switch and the second switch between a non-conductive state [e.g. OFF] and a conductive state [e.g. ON] as a function of a first output voltage at the first output node [e.g. Fig. 5; out1/V], a second output voltage at the second output node [e.g. Fig. 5; out2/V], and the comparing the sensed current intensity with the at least one reference value [e.g., paragraph 043 with respect to Fig. 4 recites “In fact this approach combines all the advantages of the embodiment of FIG. 2, (like the fact that it can operate at very high fixed frequency, or that the output power devices can operate at a maximum set frequency, or that the cross regulation is minimized)”]; producing, by the switching control circuitry, the at least one reference value as a function of the timing signal [e.g. at ramp generator 11], targeting maintaining a constant value for the switching frequency [e.g. abstract recites “operating the converter at constant switching frequency allowing high frequency operation, maintaining stability in all conditions with minimum cross regulation between the outputs independently on the levels of load present at the outputs]; and 
Menegoli fails to disclose setting, by the switching control circuitry, the timing frequency of the timing signal lower than an upper frequency bound of the current drive circuitry for switching the first and second switches between the non-conductive state and the conductive state to control a current flow through the inductor.
	Hashiguchi [e.g. Fig. 2] teaches setting, by the switching control circuitry, the timing frequency of the timing signal [e.g. CLK] lower [e.g. frequency at 1.8MHz] than an upper frequency bound of the current drive circuitry for switching the first and second switches [e.g. frequency at 2.1MHz]  between the non-conductive state and the conductive state to control a current flow through the inductor [e.g. paragraph 062 recites “setting the frequency of the clock signal CLK output from the oscillator 16 at 1.8 MHz or higher but 2.1 MHz or lower, the switching control circuit 1 can control the switching frequency of the MOS transistors Q1 and Q2 in the non-intermittent operation mode such that it remains at 1.8 MHz or higher but 2.1 MHz or lower.” Examiner note: 2.1MHz represents the upper frequency bound of the current drive circuitry (ON/OFF)].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Menegoli by setting, by the switching control circuitry, the timing frequency of the timing signal lower than an upper frequency bound of the current drive circuitry for switching the first and second switches between the non-conductive state and the conductive state to control a current flow through the inductor as taught by Hashiguchi  in order of being able to avoid noise and switching loss, paragraph 061.

Claim(s) 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Menegoli in view of Hashiguchi and further in view of Carobolante.

Regarding claim 17, Menegoli fails to disclose wherein producing further comprises producing, by the switching control circuitry, the at least one reference value via frequency-locked-loop processing of the timing signal.
	Carobolante [e.g. Figs. 1 - 2] teaches wherein producing further comprises producing, by the switching control circuitry [e.g. 10], the at least one reference value [e.g. output of 14] via frequency-locked-loop processing of the timing signal [e.g. output of 12].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Menegoli by wherein producing further comprises producing, by the switching control circuitry, the at least one reference value via frequency-locked-loop processing of the timing signal as taught by Carobolante in order of being able to provide clock accuracy at power down, col. 1, lines 9 - 11.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
Claim(s) 5 – 7, 9 – 10, 13 – 15 and 18 – 20  is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 5 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the frequency-locked-loop processing comprises: receiving a switching frequency value to switch the first switch and the second switch between the non-conductive state and the conductive state as a function of the first output voltage at the first output node and the second output voltage at the second output node; comparing the switching frequency value with the timing frequency of the timing signal and producing a frequency error value; integrating the frequency error value; and producing the at least one reference value as a function of the integrated frequency error value”.
The primary reason for the indication of the allowability of claim 9 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the switching control circuitry comprises a first processing branch configured to produce the first reference value as a function of the timing signal from the timer circuit and a second processing branch configured to produce the second reference value as a function of the timing signal from the timer circuit, and either one of, alternatively: a first signal propagation path to apply to the current sensing circuitry the first reference value for comparison with the current intensity through the inductor and a second signal propagation path to apply to the current sensing circuitry the second reference value for comparison with the current intensity through the inductor; or a common signal propagation path to apply to the current sensing circuitry for comparison with the current intensity through the inductor the first reference value alternated with the second reference value”.
The primary reason for the indication of the allowability of claim 13 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the frequency-locked-loop processing comprises: receiving a switching frequency value to switch the first switch and the second switch between the non-conductive state and the conductive state as a function of the first output voltage at the first output node and the second output voltage at the second output node; comparing the switching frequency value with the timing frequency of the timing signal and producing a frequency error value; integrating the frequency error value; and producing the at least one reference value as a function of the integrated frequency error value”.
The primary reason for the indication of the allowability of claim 18 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the frequency-locked-loop processing comprises: receiving a switching frequency value to switch the first switch and the second switch between the non-conductive state and the conductive state as a function of the first output voltage at the first output node and the second output voltage at the second output node; comparing the switching frequency value with the timing frequency of the timing signal and producing a frequency error value; integrating the frequency error value; and producing the at least one reference value as a function of the integrated frequency error value”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838